In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
ANN WOO and                           *
DAVID SIEVERTSON,                     *      No. 16-1679V
on behalf of B.W.S., a minor child, *        Special Master Christian J. Moran
                                      *
                   Petitioners,       *
v.                                    *
                                      *      Filed: August 25, 2017
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *      Stipulation; influenza (“flu”) vaccine;
                                      *      Guillain-Barré syndrome (“GBS”).
                   Respondent.        *
*********************
Amber D. Wilson, Maglio, Christopher & Toale, Washington, DC, for Petitioners;
Daniel A. Principato, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION 1

       On August 25, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Ann Woo and David Sieverston on behalf of
B.W.S. on February 5, 2016. In their petition, petitioners alleged that the influenza
(“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. § 100.3(a), and which B.W.S. received on October 12, 2015, caused B.W.S.
to suffer Guillain-Barré syndrome. Petitioners further allege that B.W.S. suffered
the residual effects of this injury for more than six months. Petitioners represent
that there has been no prior award or settlement of a civil action for damages on his
behalf as a result of his condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the vaccines either caused or significantly
aggravated B.W.S.’s alleged injury or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $3,731.55 in the form of a check payable to
       petitioners for full satisfaction of past expenses.

       A lump sum payment of $180,720.00 in the form of a check payable to
       petitioners, as guardians/conservators of B.W.S.’s estate. This amount
       represents compensation for all damages that would be available under
       42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-1679V according to this decision
and the attached stipulation. 2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2